          Case 1:19-cv-02313-RA-KHP Document 90 Filed 09/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 ANDRE PAUWELS,                                                      DOC#:
                                                                     DATE FILED: 09/09/21
                              Plaintiff,
                                                                      19-CV-2313 (RA)
                         v.
                                                                           ORDER
 BANK OF NEW YORK MELLON
 CORPORATION, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the referral to Magistrate Judge Fox for general pretrial purposes, the post-fact-

discovery conference originally scheduled for September 10, 2021 at 9:00 a.m. is adjourned sine die.

SO ORDERED.

Dated:      September 9, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
